NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2149
                                       ___________

                       RABBI DR. ABRAHAM UNGER, PH.D.,
                                         Appellant

                                             v.

                  JUDGE MAUREEN SOGLUIZZO, P.J.F.P.;
         MR. DANIEL PACILIO, ESQ.; CHIEF JUSTICE STUART RABNER;
          MERYL G. NADLER, ESQ.; JUDGE GLENN A. GRANT, J.A.D.
                  ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-14-cv-04074)
                         District Judge: Honorable Esther Salas
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 22, 2016

               Before: CHAGARES, KRAUSE and ROTH, Circuit Judges

                           (Opinion filed: December 21, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Rabbi Abraham Unger, Ph.D., appeals the order of the United

States District Court for the District of New Jersey granting the appellees’ motion to

dismiss his complaint. We will affirm.

       I.     Background

       Because the parties are familiar with the proceedings and the record, we will not

recount the Statement of Facts contained in Unger’s complaint. To summarize, the

complaint contains details concerning Unger’s divorce and child custody proceedings,

filed in 2011 in Hudson County, New Jersey, with Judge Maureen P. Sogluizzo,

presiding. Unger and the children’s mother (“the mother”) initially shared joint

residential and legal custody of their minor children. Later, the mother pursued sole

custody, and the matter was heard in a multi-day proceeding. At the time Unger filed suit

in federal court, Judge Sogluizzo’s custody decision remained pending.

       Unger described instances when Judge Sogluizzo was aggressive and admonishing

towards him at court proceedings and made rulings detrimental to his position in the

custody dispute. Unger also asserted that Judge Sogluizzo failed to fulfill her obligation

as a judge to report violations of law, specifically, the mother’s receipt of

pharmaceuticals from Argentina. At the heart of his complaint, Unger reported that

Judge Sogluizzo entered an order on October 8, 2013, which designated the mother as the

custodial parent and Unger as the non-custodial parent. Unger spoke with Daniel Pacilio,

the judge’s law clerk, who explained that the “CP” next to the mother’s name in the case

caption stood for “custodial parent” and the “NCP” next to Unger’s name stood for “non-
                                              2
custodial parent.” Given the shared custody status, Unger asked the reason for those

particular designations concerning custody, and Pacilio responded, “It’s a formality.”

(Amended Complaint, unnumbered page 4.) Unger took steps to correct the error,

explaining, “This error not only provided an Order that the mother could then utilize for

unilateral decision-making regarding our children, but the substance of this particular

order itself was the appointment by consent between me and opposing counsel of a

parenting coordinator. . . whose first impression of the parties’ custodial relationship was

that the mother had final decision-making power.” (Id.) Judge Sogluizzo issued an

amended order on October 28, 2013.

       Later, Unger contacted Meryl G. Nadler, Counsel to the New Jersey

Administrative Office of the Courts, and requested copies of custody orders from the

prior ten years that had been issued by Judge Sogluizzo under similar circumstances. His

request was unfruitful, so he contacted Stuart Rabner, Chief Justice of the New Jersey

Supreme Court, but received no response. Unger described other case-related events in

his complaint, including missing evidence from his court file, and his difficulty in

obtaining court filing receipts and notifications.

       II.    Unger’s Federal Proceedings

       Unger filed his complaint, and his later-amended complaint, against Judge

Sogluizzo, Pacilio, Nadler, Chief Justice Rabner, and Judge Glenn A. Grant. Unger

specified a cause of action against Judge Sogluizzo under 42 U.S.C. § 1983, citing

judicial misconduct in designating the mother as the custodial parent, without giving
                                              3
Unger a pre-deprivation hearing and with discriminatory intent based on his gender.

Unger also identified a civil rights conspiracy claim in his complaint. Unger requested

injunctive relief to stay the decision of the state court proceedings, pursuant to § 1983,

the Anti-Injunction Act (28 U.S.C. § 2283), and the All-Writs Act (28 U.S.C. § 1651).

       Following service on the Defendants, upon Unger’s request, the District Court

Clerk entered default against Judge Sogluizzo.1 Unger then filed a motion for default

judgment. Judge Sogluizzo filed a motion to vacate the entry of default, which the

assigned Magistrate Judge granted.2 All of the Defendants filed a motion to dismiss the

complaint.

       By opinion and order entered April 6, 2015, the District Court dismissed with

prejudice the claims against Judge Sogluizzo and Pacilio, on the basis of judicial

immunity and quasi-judicial immunity, but dismissed without prejudice the claims


1
  On page four of its opinion, the District Court describes this event as the Clerk’s entry
of “default judgment” against Judge Sogluizzo on August 5, 2014. However, the record
reflects that the Clerk made an entry of default, not a default judgment. See Fed. R. Civ.
P. 53 (a), (b). The Clerk had granted a motion for extension of time for the other
Defendants to respond to the complaint.
2
 In his brief, Unger refers to the District Court’s description of procedural events,
previously described in note 1, supra, and he assigns error regarding a referral to the
Magistrate Judge his dispositive motion for default judgment. See 28 U.S.C.
§ 636(b)(1)(A) and (c)(1). The record shows that the Magistrate Judge ruled on Judge
Sogluizzo’s motion to vacate entry of default, which was not a dispositive motion
because it did not seek to dispose of claims without further proceedings. Unger’s motion
for default judgment was rendered moot, the Magistrate Judge denied it as such, and the
proceedings continued. We discern no error here. To the extent that Unger seeks review
of the Magistrate Judge’s order granting the motion to vacate the entry of default, we
would affirm for substantially the same reasons set forth in the Magistrate Judge’s order.
                                              4
against the remaining defendants for failure to state a claim. Unger was advised in the

opinion that he had thirty days to file an amended complaint, yet the order stated,

“Plaintiff’s time to appeal shall run from the date of entry of this Order.” (District Court

Apr. 6, 2015 Op. and Order at 14.) Unger filed a timely notice of appeal.3

       III.   Appellate Jurisdiction and Standard of Review

       Before turning our attention to the merits of the appeal, we consider the question

of our appellate jurisdiction regarding the April 6, 2015 order. 4 Typically, a dismissal

without prejudice and providing leave to amend is interlocutory, unless a plaintiff elects

to stand on the complaint. See Borelli v. City of Reading, 532 F.2d 950, 951 (3d Cir.

1976) (per curiam). In his response regarding this jurisdictional issue, Unger

unambiguously states that he has elected to stand on his complaint, without further

amendment. Thus, we conclude that the District Court’s April 6, 2015 order is final,5 and

we have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review



3
  Unger argues that the District Court erred in failing to act on his motion to extend time
to file a notice of appeal until after the filing deadline. The issue became moot when
Unger filed a timely notice of appeal, and we discern no error.
4
 The District Court entered another order on April 22, 2015, acknowledging that Unger
had filed a motion for reconsideration of the Magistrate Judge’s order and noting that its
April 6, 2015 order had rendered Unger’s motion moot. Unger did not file a notice of
appeal regarding this later order, and we thus do not consider it.
5
  The District Court’s dismissal of claims without prejudice is at odds with the statement
that the time to appeal immediately began to run. In light of our analysis under Borelli,
we need not resolve the apparent inconsistencies in the District Court’s order.

                                              5
over the District Court’s dismissal order. See Nami v. Fauver, 82 F.3d 63, 65 (3d Cir.

1996). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).

       IV.     Merits of the Appeal

       First, we consider the District Court’s conclusion that Judge Sogluizzo is entitled

to judicial immunity, to the extent that Unger sought damages relief. It is well-settled

under the doctrine of judicial immunity that a judge is immune from suit for monetary

damages arising from judicial acts, except for those “taken in the complete absence of all

jurisdiction.” Mireles v. Waco, 502 U.S 9, 11–12 (1991). Unger’s complaint concerns

Judge Sogluizzo’s actions while engaging in quintessentially judicial activities as a state

court judge—such as presiding over hearings, making “CP” and “NCP” designations in

captions of court orders, and issuing rulings and orders. We agree with the District

Court’s analysis of this issue.

       Unger emphasizes that he has sought only injunctive relief in this matter. See

Appellant’s Reply Brief at 10. He argues that his § 1983 due process and equal

protection claims “contravene[] any concern with judicial immunity as well and strip[]

State Court actors of such,” and that his suit should stand against Judge Sogluizzo

because she acted in violation of federal laws. See Appellant’s Brief at 27-29. Unger

explains that Judge Sogluizzo’s actions violated his due process rights because the
                                               6
erroneous “NCP” designation in the October 8, 2013 order effectively terminated his

parental rights without a hearing. He adds that Judge Sogluizzo violated his equal

protection rights on the basis of his gender, as an unwed father, under Stanley v. Illinois,

405 U.S. 645 (1972).6 Unger further contends that the District Court’s decision fails to

recognize the “overriding supremacy of Federal law, whether by Supreme Court or

Legislative Decision.” Id. at 28. However, Unger is mistaken that he may proceed on his

constitutional claims against Judge Sogluizzo simply because his claims assert federal

law violations. As explained by the District Court, the injunctive relief that he seeks is

foreclosed by the text of § 1983 itself. See 42 U.S.C. § 1983; Azubuko v. Royal,

443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam) (explaining that “injunctive relief shall

not be granted” in a § 1983 action against a state or federal judicial officer “for an act or

omission taken in such officer’s judicial capacity. . . unless a declaratory decree was

violated or declaratory relief was unavailable”). We agree with the District Court’s

conclusion that the same analysis would apply to Pacilio, for actions taken in his capacity

as Judge Sogluizzo’s law clerk. See, e.g., Gollomp v. Spitzer, 568 F.3d 355, 365 (2d Cir.

2009).

         We now turn to the civil rights conspiracy claim against the remaining Appellees.

Because the amended complaint did not identify any particular defendants within the


6
  Unger also argues that Judge Sogluizzo violated the Food, Drug, and Cosmetic Act by
failing to report the mother’s importation of pharmaceuticals, and that this violation of
federal law constitutes evidence of gender discrimination against him. See Appellant’s
Brief at 10.
                                              7
conspiracy claim, the District Court construed the claim as against Nadler, Chief Justice

Rabner, and Judge Grant, based on Unger’s statement that they refused to provide Unger

with ten years’ worth of Judge Sogluizzo’s custody decisions in similar cases. We agree

with the District Court’s conclusion that Unger did not present a factual basis for a

§ 1985 conspiracy claim.7 Unger asserts that the Appellees’ actions “all served to

support these fundamental Constitutional violations,” see Appellant’s Brief at 4, but a

conclusory allegation is an insufficient basis for stating a § 1985 conspiracy claim. See

D.R. by L.R. v. Middle Bucks Area Vocational Tech. Sch., 972 F.2d 1364, 1377 (3d Cir.

1992) (en banc). Although it may be “plausible. . . to posit that [a] conspiracy was in

place to deprive [Unger] of the elemental civil right to public records of Judge Sogluizzo”

by Nadler, Chief Justice Rabner, and Judge Grant, as Unger suggested in his response to

the Appellees’ motion to dismiss filed in the District Court (see Plaintiff’s Response in

Opposition to Motion to Dismiss at 7-8), the complaint as pled is not sufficient to state a

civil rights conspiracy claim. Unger’s description of the Appellees’ actions does not

support an inference that the Appellees had formed any actual agreement relating to

Unger, or further, that any such agreement was “motivated by a racial or class based

discriminatory animus.” Lake v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997). See also

Capogrosso v. Supreme Ct. of New Jersey, 588 F.3d 180, 184 (3d Cir. 2009) (per curiam)

(“allegations of a conspiracy must provide some factual basis to support the existence of


7
 As noted earlier, Unger has elected to stand on his amended complaint as filed, without
further amendment.
                                            8
the elements of a conspiracy: agreement and concerted action”) (quoting Crabtree v.

Muchmore, 904 F.2d 1475, 1481 (10th Cir. 1990)).8

      We have considered all of Unger’s arguments and have concluded that they are

without merit on the question whether the District Court’s dismissal of his complaint was

proper. We will affirm the District Court’s order.




8
  Unger argues on appeal that Appellees Nadler, Chief Justice Rabner, and Judge Grant
violated 5 U.S.C. § 552. He also invokes the E-Government Act of 2002 concerning the
question whether “a citizen’s equal protection to exercise his or her right to freedom of
information was violated by State actors.” See Appellant’s Brief at 10-11. Neither of
these federal laws appear to have any bearing on Unger’s amended complaint, given that
they apply to federal agencies and federal courts. In any case, they do not assist in his
argument that the Appellees’ actions rise to the level of a constitutional violation.
                                             9